
	
		II
		110th CONGRESS
		1st Session
		S. 109
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Reid (for
			 Mr. Inouye) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To recognize the organization known as the
		  National Academies of Practice.
	
	
		1.Short titleThis Act may be cited as the
			 National Academies of Practice
			 Recognition Act of 2007.
		2.CharterThe National Academies of Practice organized
			 and incorporated under the laws of the District of Columbia, is hereby
			 recognized as such and is granted a Federal charter.
		3.Corporate powersThe National Academies of Practice (referred
			 to in this Act as the corporation) shall have only those powers
			 granted to it through its bylaws and articles of incorporation filed in the
			 State in which it is incorporated and subject to the laws of such State.
		4.Objectives and purposes of the
			 corporationThe objectives and
			 purposes for which the corporation is organized shall be provided for in the
			 articles of incorporation and shall include the following:
			(1)Honoring persons who have made significant
			 contributions to the practice of applied dentistry, medicine, nursing,
			 optometry, osteopathy, pharmacy, podiatry, psychology, social work, veterinary
			 medicine, and other health care professions.
			(2)Improving the effectiveness of such
			 professions by disseminating information about new techniques and procedures,
			 promoting interdisciplinary practices, and stimulating multidisciplinary
			 exchange of scientific and professional information.
			(3)Upon request, advising the President, the
			 members of the President's Cabinet, Congress, Federal agencies, and other
			 relevant groups about practitioner issues in health care and health care
			 policy, from a multidisciplinary perspective.
			5.Service of processWith respect to service of process, the
			 corporation shall comply with the laws of the State in which it is incorporated
			 and those States in which it carries on its activities in furtherance of its
			 corporate purposes.
		6.MembershipEligibility for membership in the
			 corporation and the rights and privileges of members shall be as provided in
			 the bylaws of the corporation.
		7.Board of directors; composition;
			 responsibilitiesThe
			 composition and the responsibilities of the board of directors of the
			 corporation shall be as provided in the articles of incorporation of the
			 corporation and in conformity with the laws of the State in which it is
			 incorporated.
		8.Officers of the corporationThe officers of the corporation and the
			 election of such officers shall be as provided in the articles of incorporation
			 of the corporation and in conformity with the laws of the State in which it is
			 incorporated.
		9.Restrictions
			(a)Use of income and assetsNo part of the income or assets of the
			 corporation shall inure to any member, officer, or director of the corporation
			 or be distributed to any such person during the life of the charter under this
			 Act. Nothing in this subsection shall be construed to prevent the payment of
			 reasonable compensation to the officers of the corporation or reimbursement for
			 actual necessary expenses in amounts approved by the board of directors.
			(b)LoansThe corporation shall not make any loan to
			 any officer, director, or employee of the corporation.
			(c)Political activityThe corporation, any officer, or any
			 director of the corporation, acting as such officer or director, shall not
			 contribute to, support, or otherwise participate in any political activity or
			 in any manner attempt to influence legislation.
			(d)Issuance of stock and payment of
			 dividendsThe corporation
			 shall have no power to issue any shares of stock nor to declare or pay any
			 dividends.
			(e)Claims of Federal approvalThe corporation shall not claim
			 congressional approval or Federal Government authority for any of its
			 activities.
			(f)Federal advisory activitiesWhile providing advice to Federal agencies,
			 the corporation shall be subject to the Federal Advisory Committee Act (5
			 U.S.C. Appendix; 86 stat. 700).
			10.LiabilityThe corporation shall be liable for the acts
			 of its officers and agents when acting within the scope of their
			 authority.
		11.Maintenance and inspection of books and
			 records
			(a)Books and records of accountThe corporation shall keep correct and
			 complete books and records of account and shall keep minutes of any proceeding
			 of the corporation involving any of its members, the board of directors, or any
			 committee having authority under the board of directors.
			(b)Names and addresses of
			 membersThe corporation shall
			 keep at its principal office a record of the names and addresses of all members
			 having the right to vote in any proceeding of the corporation.
			(c)Right to inspect books and
			 recordsAll books and records
			 of the corporation may be inspected by any member having the right to vote, or
			 by any agent or attorney of such member, for any proper purpose, at any
			 reasonable time.
			(d)Application of State lawNothing in this section shall be construed
			 to contravene any applicable State law.
			12.Annual reportThe corporation shall report annually to the
			 Congress concerning the activities of the corporation during the preceding
			 fiscal year. The report shall not be printed as a public document.
		13.Reservation of right to amend or repeal
			 charterThe right to alter,
			 amend, or repeal this Act is expressly reserved to Congress.
		14.DefinitionIn this Act, the term State
			 includes the District of Columbia, the Commonwealth of Puerto Rico, and the
			 territories and possessions of the United States.
		15.Tax-exempt statusThe corporation shall maintain its status as
			 an organization exempt from taxation as provided in the Internal Revenue Code
			 of 1986 or any corresponding similar provision.
		16.TerminationIf the corporation fails to comply with any
			 of the restrictions or provisions of this Act the charter granted by this Act
			 shall terminate.
		
